Citation Nr: 1710873	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  05-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to chronic obstructive pulmonary disorder (COPD) and as due to exposure to ionizing radiation, herbicides, and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1969 and from August 1969 to November 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for lung cancer.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2005 and the RO issued a Statement of the Case (SOC) in August 2005.  The Veteran filed a Substantive Appeal in September 2005.  The RO issued Supplemental SOCs in November 2005 and December 2005.  

The Board remanded the claim in September 2007 and the RO issued another Supplemental SOC in May 2009.  The Board remanded the claim again in September 2009 and the RO issued another Supplemental SOC in July 2016.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lung cancer was not manifested during the Veteran's active duty service or for many years thereafter; nor is it otherwise related to the Veteran's active duty service, to include exposure to ionizing radiation, exposure to herbicides, exposure to asbestos, or as secondary to his service-connected COPD.  


CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in August 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA treatment records, service treatment records, the Veteran's statements, and a report of VA examination.  The report of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examination also includes sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's lung cancer.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

The Board notes that the Veteran was not provided with a VA examination addressing his claim of entitlement to service connection for lung cancer as due specifically to asbestos exposure; however, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of examinations addressing these specific matters on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, with regard to his theory of entitlement to service connection for lung cancer due to asbestos exposure.  McLendon requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current lung cancer to his periods of active service.  The second and third elements of the McLendon test have not been met with regard to the Veteran's contention that his lung cancer is related to his exposure to asbestos.  The outcome of this particular theory of entitlement also largely hinges on the question of whether the Veteran was exposed to asbestos.  Such is a factual question that a VA examiner cannot answer.  The absence of medical examinations addressing the theory at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included providing a VA examination concerning the etiology of the Veteran's lung cancer, obtaining a dose assessment from the Defense Threat Reduction Agency's Nuclear Test Personnel Review Program, and referring the claim to VA's Under Secretary for Benefits for consideration.  The VA examination was provided in September 2011, a dose estimate was obtained in September 2011, and the Under Secretary provided an opinion on the issue that was relayed through a memorandum in June 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

B.  Factual Background 
 
The Veteran seeks entitlement to service connection for lung cancer on the basis that it is related to his period of service, or in the alternative, to his service-connected COPD.  See October 2004 claim.  

The Veteran submitted online treatise information regarding the several causes of lung cancer, to include cigarette smoking and COPD, and the relationship of pneumoconiosis and asbestos in January 2005.  

In a May 2006 Travel Board hearing before the undersigned, the Veteran and his representative argued that he was exposed to several chemicals and hazards during active service, including Benzene and asbestos which led to his lung cancer.  The Veteran also reported that while working on a submarine during active service, his duties included changing rugs for the captain every other month, thereby exposing him to hazards.  He also claimed that his service-connected COPD was a factor in his developing lung cancer.  The Veteran testified that he was exposed to asbestos while working on the U.S.S. War Gale in the early 1970's.  He also submitted a statement in October 2007 indicating that he believed that he was exposed to herbicides during his service on the U.S.S. Boston off the coast of Vietnam from 1967 to 1969.  

Service personnel records reflect that the Veteran served in the Navy from May 1965 to February 1969 and from August 1969 to November 1987.  His rate during his first period of service was that as a chef's cook.  During his second period of service, his rates included dining facility supervisor and career recruiter.  His awards in included the Vietnam Campaign Medal and the Vietnam Service Medal with two Bronze Stars and his naval ship.  The Veteran's naval ship during the Vietnam War, the U.S.S. Boston, was awarded the Combat Action Ribbon in October 1969.  

Service treatment records reflect that the Veteran was treated on several occasions for lung conditions.  In October 1969, a chest x-ray revealed patchy infiltrate of the right lower lung, consistent with bronchopneumonia.  In January 1973, the Veteran was treated for a condition that had been variously characterized as tracheobronchitis, pharyngitis, bronchitis and laryngitis.  All systems, including the lungs and chest, were noted to be normal on clinical evaluation in June 1975.  On a March 1980 report of medical history, the Veteran denied a history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  All systems, including the lungs and chest, were noted to be normal on clinical evaluation in March 1981.  In March 1981, the Veteran was provided an examination for the purpose of "occupational exposure to ionizing radiation: submarine duty."  This examination reflected no abnormalities were found with respect to the Veteran's lungs and chest.  The Veteran's lungs were noted to be normal in October 1981.  A DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflects exposure to ionizing radiation, for several periods from February 1982 to August 1983, occurred while the Veteran was stationed on a submarine.  The total lifetime accumulated dose was noted to be 00.059 rem.  On a September 1983 report of medical history, the Veteran denied a history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  During the September 1983 clinical evaluation, all systems, including the lungs and chest, were noted to be normal.  In December 1983, the Veteran was treated for an upper respiratory infection and sinus symptoms, diagnosed as rule out pneumococcal pneumonia. 

Service treatment records from June 1985 to July 1985 reflect that the Veteran was admitted into a hospital for esophagitis reflux and during this period he was treated for a left pleural effusion and collapse of the left lower lobe, diagnosed with a left pleural effusion and a bronchoscopy was performed.  In July 1985, the Veteran was treated for a follow up on pneumothorax of the left lung.  Upon retiring from active service, the Veteran reported no problems with a lung condition in a February 1987 report of medical history.  In a February 1987 retirement examination, the Veteran's lungs were found to be normal and the examination did not reflect a history of any chronic lung disorders; however pulmonary function testing and x-rays of the chest were also taken in conjunction with this examination.  A February 1987 chest x-ray revealed several calcified granulomata scattered throughout the lungs with no other pulmonary abnormalities seen.  In the February 1987 pulmonary function study report, the Veteran reported a smoking history of 2 packs of cigarettes a day for the preceding 24 years. 

VA outpatient treatment reports from April 1997 to March 2009 reflect that a lung nodule was initially detected in May 2004 and the Veteran was subsequently diagnosed with non-small cell lung cancer (NSCLC) in September 2004.  The Veteran underwent a right upper lobe and right middle lobe lobectomy/resection in February 2005.  Following his surgery, VA medical records were absent of any findings of a recurrence of the Veteran's lung cancer and he was diagnosed with stage IB NSCLC status post right upper lobe and right middle lobe lobectomy/resection. 

In a February 2009 VA examination, the Veteran reported that he served in the United States Navy in Southeast Asia.  He was diagnosed with NSCLC status post right middle and right upper lobectomy in 2005 with no progression on metastasis evidence in an August 2008 chromatography (CT) scan.  The examiner noted that the Veteran's chest computed tomography from October 2007 showed stable emphysema with right middle and upper lobectomy changes without evidence of recurrent tumor or metastases with no evidence of neck or head metastases either.  The Veteran reported shortness of breath.  He indicated that he had become incapacitated briefly two weeks prior to the examination, but that he had not been hospitalized since 2005.  The diagnoses included non-small cell lung cancer status post right middle and right upper lobectomy in 2005 with no progression on metastasis evident in an August 2008 CT scan and COPD with significant respiratory compromise as described.  

During a May 2010 VA examination, the examiner noted that the Veteran had not had any further chemotherapy or radiation following his right middle and upper lobectomy for IB non-small cell lung cancer in February 2005.  The examiner noted that the chest CT scan from October 2009 showed stable emphysema with right middle and upper lobectomy changes with no evidence of recurrent tumor.  The Veteran reported increased dyspnea related to his COPD occurring in the preceding six months.  The assessment indicated that the Veteran's COPD was worse since his last evaluation with pulmonary function tests pending.  

The Veteran was afforded a VA examination in September 2011.  The examiner noted that the Veteran was service-connected for COPD and that he was status post a right middle and upper lobectomy for 1B non-small cell lung cancer in 2005.  The Veteran had no chemotherapy or radiation therapy.  A chest CT from October 2009 showed stable emphysema with no evidence of recurrent tumor.  The examiner noted a diagnosis of non-small cell lung cancer with status post-thoracotomy in February 2005.  The examiner noted that if the Veteran were a Vietnam Veteran, this would be a presumptive diagnosis.  The examiner opined that it is at least as likely as not that the Veteran's lung cancer is related to his years of tobacco use.  However, the examiner noted that the separate risks involved with the potential role of radiation are not taken away due to the tobacco use.  The examiner explained that, if the Veteran were exposed to radiation, it would increase his risk for development of lung cancer.  The examiner also opined that the Veteran's service-connected COPD is not directly a cause of his lung cancer.  The examiner noted that the Veteran's symptoms of dyspnea clearly are related both to his lobectomy for lung cancer and his service-connected COPD.   

C.  Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a current diagnosis of lung cancer.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will next address the question of whether the evidence demonstrates that the Veteran's lung cancer is related to his period of service, to include exposure to ionizing radiation and herbicides, or service-connected COPD.

i.  Analysis - Radiation 

Service connection for a disease which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection.  See 38 C.F.R. §§ 3.309, 3.311.

First, a disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service by a radiation-exposed Veteran under the circumstances outlined in that section.  Specifically, if a Veteran, while on active duty, active duty for training, or inactive duty training, participated in a "radiation-risk activity," then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  Lung cancer is included in the diseases listed under 38 C.F.R. § 3.309.  

The term "radiation-exposed Veteran" includes a Veteran who while serving on active duty participated in a "radiation-risk activity."  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  Other "radiation-risk activities" include certain circumstances in which the service member was present for at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; or served before January 1, 1974, on Amchitka Island, Alaska.  Id.  

In this case, it is not shown that the Veteran participated in a radiation risk activity as defined in 38 C.F.R. § 3.309(d).  The Veteran's statements do not assert that he participated in any specified "radiation risk activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii).  As such, the provisions of 38 C.F.R. § 3.309(d) do not apply in this case.

Second, service connection may also be considered based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311.  To consider service connection under Section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For cancer, the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Benefits for further consideration.  

For the purposes of 38 C.F.R. § 3.311, radiogenic disease means a disease that may be induced by ionizing radiation and includes lung cancer.  Thus, the Veteran's lung cancer is considered a "radiogenic" disease under 38 C.F.R. § 3.311(b).  Again, this regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing "still requires a case-by-case determination of service connection for each claim based on one of the listed diseases."  See Ramey v. Brown, 120 F.3d 1239, 1245 (Fed. Cir. 1997).  

As noted, the service treatment reports reflect that the Veteran had some occupational exposure to ionizing radiation during his active service and the post-service evidence that the Veteran has lung cancer, the provisions of 38 C.F.R. § 3.311 are to be considered with respect to his claim for service connection for lung cancer.

As noted, the Veteran's service treatment records include a lifetime dose estimate based on the Veteran's service of 00.059 rem.  

Following the Board's September 2009 remand, the RO contacted the Defense Threat Reduction Agency (DTRA) in August 2011 and provided information relevant to obtaining a radiation dose estimate.  In the September 2011 response, the DTRA indicated that the Nuclear Test Personnel Review (NTPR) Program is limited to providing information regarding activities and radiation exposure histories of individuals who participated in the U.S. atmospheric nuclear tests from 1945 to 1962 and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  The response indicated that exposure to radiation from sources other than the U.S. atmospheric nuclear testing or the occupation of Hiroshima and Nagasaki is beyond the purview of their office.  The NTPR referred VA to the Department of the Navy, Navy Environmental Health Center Detachment, Naval Dosimetry Center.  

In December 2014, the RO requested a dose estimate from the Department of the Navy, Navy Environmental, Health Center Detachment, Naval Dosimetry Center.  In January 2015, the Department of the Navy responded with the dose estimates for the Veteran.  The estimates included DDE-Photon 00.061 and DDE-Neutron 00.001.  The response noted that the information reflected the data in the Navy Automated Radiation Exposure Registry for the Veteran.  It was also noted that the official exposure records is maintained in the Veteran's medical record, it would be prudent to compare that record with this report.  The report also noted that it was furnished in accordance with the provisions of the Nuclear Regulatory Commission regulations entitled "Standard for Protection Against Radiation."

By an email dated in November 2015, the VA referred the claim for service connection for lung cancer in accordance with 38 C.FR. §3.311 to the Under Secretary to Benefits.  The email included the dose estimate from the U.S. Navy during the time of radiation exposure from February 17, 1982, to November 2, 1983.  A follow-up request was sent in December 2015, January 2016, and June 2016.  A response was received in June 2016.  The memorandum from the Acting Director of the Compensation Service indicated that a medical opinion from the Under Secretary had been received and advised that it is unlikely that the Veteran's lung cancer resulted from exposure to ionizing radiation in service.  The memorandum noted that the Under Secretary for Health noted that The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in 2010, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The memorandum also noted that "the statement goes on to say that there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small or observed or are nonexistent."  The memorandum also indicated that, as a result of the opinion, and following review of the evidence in its entirety, it is the opinion of the Acting Director that there is no reasonable possibility that the Veteran's lung cancer resulted from radiation exposure in service.  

Given the official finding above obtained pursuant to the required special processing of claims involving radiogenic diseases, and the fact that that finding was not contradicted by the evidence related to the radiation dose estimate in the claims file, the Board finds that service connection for lung cancer is not warranted with application of the provisions of 38 C.F.R. § 3.311 alone.  See Ramey, supra.  The June 2016 formal opinion of the Director of the Compensation Service, obtained in the manner prescribed by 38 C.F.R. § 3.311, finds that the Veteran was not exposed to a sufficient level of radiation during service to be reasonably medically linked to causing lung cancer.  This evidence is highly probative, weighs against the claim, and is uncontradicted by any other competent evidence on the point.  In short therefore, service connection for squamous cell carcinoma at the base of the tongue/oral pharynx cannot be granted under 38 C.F.R. § 3.311.

ii.  Anaylsis - Herbicide Exposure 

The Veteran contends that he was exposed to Agent Orange during his period of active service.  He contends that he may have been exposed to herbicide agents while serving aboard the U.S.S. Boston off the coast of Vietnam during the Vietnam War.   

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) , including respiratory cancer, may be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §  3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam. Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97.

The Federal Circuit's decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) applies to the instant case, where the Federal Circuit held that the lower court had erred in rejecting VA's interpretation of section 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (service in a deep-water vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994) (service in the Republic of Vietnam does not include the service of a Vietnam-era Veteran who flew high-altitude missions in Vietnam airspace but never actually landed in Vietnam).  

Neither the service personnel records nor the service treatment reports reflect any evidence of exposure to herbicides.  In addition, the Veteran's service records do not reflect that he ever set foot in the country of Vietnam during the Vietnam War.

Additionally, in September 2010, the RO issued a memorandum indicating that there was a formal finding of a lack of information required to corroborate service in Vietnam for the purpose of verification of herbicide exposure.  The memorandum noted that verification of the Veteran's Vietnam service was requested from the National Personnel Records Center (NPRC) in May 2010.  The NPRC indicated that there was insufficient information in the Veteran's personnel records to substantiate any service in the Republic of Vietnam or any other herbicide exposure.  The reply indicated that the Veteran had served aboard the U.S.S. Boston that served in the official waters of Vietnam.  There was no evidence of herbicide exposure was included in the Veteran's records.  The memorandum also indicated that the Veteran was asked to provide additional Vietnam service or exposure to herbicides in April 2009.  The Veteran had not provided any additional information.  Finally, the memorandum indicated that a complete review of the Veteran's claims folder, service treatment records, and military personnel file did not show any medical treatment in the Republic of Vietnam.  

Thus, while the record reflects that the Veteran served in the Navy aboard a naval ship during the Vietnam War, the record evidence does not establish that the Veteran ever actually set foot in the Republic of Vietnam or that he served in the inland waters of Vietnam.  Hence, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.  In this regard, the Board observes that the only evidence of exposure to Agent Orange is the Veteran's own lay statements.  The Veteran is competent to testify as to the circumstances of his service, but there is no probative evidence that any tactical herbicides were used in the places where the Veteran served.  The Veteran has also not provided any additional significant concrete details to warrant further investigation of his allegations of exposure.  Therefore, there is simply no probative evidence establishing that the Veteran was exposed to herbicides during his service.  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.  

iii.  Analysis - Asbestos

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in occupations including mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims. In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure. See McGinty, 4 Vet. App. at 432 (1993).

The Veteran contended that he was exposed to asbestos during his period of service.  He reported that he was responsible for cleaning an officer's quarters, including laying down rugs, working with cleaners, and using chemicals.  He also indicated that he believed he was exposed to asbestos in his "younger seaman days" while aboard the U.S.S. War Gale, where he was responsible for taking the "garbage down" and "getting rid of it".  See May 2006 hearing transcript.      

In regards to an in-service incident or injury, the Board notes that the Veteran is competent to testify as to the facts of his asbestos exposure.  However, in this case, there is insufficient evidence to establish exposure to asbestos based on the information provided.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Veteran's service records do not reflect a military occupational specialty (MOS) that is included any of the major occupations involving exposure to asbestos, including: mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (f).  In addition, while the service medical records reflect treatment for a respiratory disorder at times, they are absent of any findings related to asbestos exposure.  Therefore, exposure to asbestos has not been established, and service connection for lung cancer on the basis of asbestos exposure is not warranted.  

iv.  Analysis - Chronic Disease

In addition to the above, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as malignant tumors, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Under these presumptions, service connection for cancer may be granted if demonstrated to a compensable degree within one year of service.  The Board notes initially that because the Veteran's lung cancer was first identified many years after service in 2004, entitlement to service connection with application of the presumptions with regard to 'chronic' disabilities under 3.309(a) is not warranted.  The diagnosis of cancer is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Furthermore, in this case, the lung cancer at issue is not shown clinically until 17 years after service and the Veteran does not contend that it presented any earlier.  Therefore, service connection for lung cancer is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

v.  Analysis - Direct and Secondary Service Connection 

In addition to direct service connection, service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's lung cancer is related to his period of service or his service-connected COPD.

As noted, the Veteran was afforded a VA examination concerning his claim.  The examiner opined that it was less likely than not that the Veteran's lung cancer was related to his period of service or to his service-connected COPD.  The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a clinician who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's lung cancer was less likely as related to his period of service or to his COPD.  

The examiner's opinion provides a sound rationale that explains how the Veteran's lung cancer is not related to service and how his lung cancer is not related to the service-connected COPD.   First, the September 2011 examiner provided the opinion that it is at least as likely as not that the Veteran's lung cancer is related to his years of tobacco use.  He noted the potential risks related to radiation, but as noted above, radiation was not found to be of a level high enough to have caused the lung cancer.  The examiner also noted that the Veteran's service-connected COPD did not cause the Veteran's lung cancer.  The objective evidence also proves this, as the Veteran's lung cancer was removed in 2005 and has not recurred since then, despite the relative severity of his service-connected COPD.  The examiner provided his opinion based on the record as a whole, which demonstrates that the Veteran's lung cancer did not worsen prior to his thoracotomy in February 2005.  The Board notes that earlier examination reports also indicate that the Veteran's lung cancer was a separate disease process than the Veteran's COPD, as evidenced by the lack of recurrence of any lung cancer despite a consistent worsening of his COPD throughout the years.  

This opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinion expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinion considered all of the relevant evidence, to include the Veteran's contentions that his lung cancer is related to service or to his service-connected COPD.  Clearly, the examiner took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. The examiner's opinion provides a solid discussion of the Veteran's contentions, the objective medical history of his lung cancer, and a rationale that has a sound reasoning and conclusion.  Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's lung cancer is related to his period of service or to his service-connected COPD.  

The Board also acknowledges the Veteran's assertions that his lung cancer is related to his period of service or to his service-connected COPD.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

With respect to entitlement to service connection for lung cancer without the application of any statutory or regulatory presumption, the Board notes that the Veteran's service treatment records contain no evidence of pertinent complaints or treatment for lung cancer.  Nor are there complaints or medical evidence of lung cancer for decades following his separation from service.  The lengthy period following service prior to any shown manifestation of lung cancer weighs against a direct theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the only etiology opinion in support of the Veteran's claim comes from the Veteran himself.  The Board recognizes the Veteran's contentions and acknowledges the Veteran's own belief that his lung cancer is causally connected with his time in service.  

However, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of lung cancer falls outside the realm of common knowledge of a lay person.  Thus, the Board recognizes the Veteran's assertions that his lung cancer is related to his period of service, including all of the various theories of entitlement discussed above, or to his service-connected COPD.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his lung cancer is related to his military service or to his service-connected COPD requires medical expertise that the Veteran has not demonstrated because lung cancer can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his lung is related to his period of service or to his service-connected COPD.

III.  Conclusion 

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's lung cancer is etiologically related to his military service, to include exposure to ionizing radiation, herbicides, or asbestos; as a chronic disease; or as secondary to service-connected COPD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for lung cancer must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lung cancer, to include as due to ionizing radiation exposure, herbicide exposure, asbestos exposure, or as secondary to service-connected COPD, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


